ROBINSON J.
1. Where the Public Utilities Commission of Ohio in any hearing before it has the question whether a rate, fare, charge, toll or rental, will yield a reasonable return upon the value of the property of a public utility used and useful for the convenience of the public, it is required under Sections 499-9 and 499-13, General Code, to ascertain and report value, classified as in the various alphabetical subdivisions of Section 499-9, General Code.
2. In ascertaining the value of the property of a public utility used and useful for the convenience of the public,' the Public Utilities Commission of Ohio, by virtue of the provisions of Section 499-9, General Code; is vested with a discretion whether it will ascertain and report value in any greater detail than to show the ultimate facts required by the alphabetical subdivisions of that section.
3. Where the property of a public utility, used and useful for the convenience of the public, in size and character is not unlike many other properties, and its value can be ascertained by inspection and comparison, it is not an abuse of discretion for the Public Utilities Commission to fail to ascertain and report value in any greater detail than to show the ultimate facts required by the alphabetical subdivisions of Section 499-9, General Code.
4. The Public Utilities Commission of Ohio is authorized by statute to avail itself of the services of engineers and other assistants in determining any issue before it, including the issue of value.
5. The report of its engineers and assistants when filed in a case become evidence therein and may be analyzed or impeached as other evidence.
6. Where the record before this court does not contain all the evidence considered by the Public Utilities Commission in determining a question of fact, this court is not in position to review that question of fact.
Order affirmed.
Jones, Matthias and Day, JJ., concur. Marshall, C. J., concurs in the judgment and propositions 1, 2, 4, 5 and 6 of the syllabus, but dissents from proposition 3 of the syllabus. Allen, J., dissents from proposition 3 of the syllabus and from the judgment. Wanamaker, J., not participating.